Attorney Grievance Comm’n v. Carl Stephen Basinger, Misc. Docket AG No. 30,
September Term, 2013

ATTORNEY DISCIPLINE – SANCTIONS – REPRIMAND – Court of Appeals
reprimanded lawyer who mailed to his client letters containing egregiously unprofessional
language in which lawyer called his client, among other things, “A TRUE C[**]T[.]” Such
conduct violated Maryland Lawyers’ Rule of Professional Conduct 8.4(d) (Conduct that is
Prejudicial to the Administration of Justice).
Circuit Court for Baltimore County
Case No. 03-C-13-008954

Argued: January 13, 2015
                                           IN THE COURT OF APPEALS

                                                OF MARYLAND

                                             Misc. Docket AG No. 30

                                               September Term, 2013
                                     ______________________________________

                                     ATTORNEY GRIEVANCE COMMISSION
                                             OF MARYLAND

                                                        v.

                                           CARL STEPHEN BASINGER
                                     ______________________________________

                                               Barbera, C.J.
                                               Harrell
                                               Battaglia
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts,

                                                     JJ.
                                     ______________________________________

                                                Opinion by Watts, J.
                                     ______________________________________

                                               Filed: February 23, 2015
       This attorney discipline proceeding involves a lawyer who mailed to his client

letters containing egregiously unprofessional language in which the lawyer called his

client, among other things, “A TRUE C[**]T[.]”

       Carl Stephen Basinger (“Basinger”), Respondent, a member of the Bar of Maryland,

and his sister-in-law, Rosina Keys (“Keys”), entered into an attorney-client relationship.

After learning that Keys had denied that she had retained him, Basinger mailed to Keys

letters in which he called Keys “A TRUE C[**]T” who had “finally f[***]ed up one time

too many”; called Keys “a reprehensible human being” with “worthless progeny” and a

“pathetic and dysfunctional world”; accused Keys of being lazy and dishonest, engaging

in “defamation” and “absolute evil behavior[,]” and “trying to weasel [her] way out of

paying the full amount of [a funeral chapel]’s bill”; suggested that Keys perhaps was

responsible for her grandson’s death; stated that, if he ever saw her again, “it [would] be

too soon”; and wished Keys “only the worst from here on out.” Keys filed a complaint

against Basinger with the Attorney Grievance Commission (“the Commission”),

Petitioner.

       On July 22, 2013, on the Commission’s behalf, Bar Counsel filed in this Court a

“Petition for Disciplinary or Remedial Action” against Basinger, charging him with

violating Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.4

(Communication), 1.16(a) (Declining or Terminating Representation), 8.4(d) (Conduct

That is Prejudicial to the Administration of Justice), and 8.4(a) (Violating the MLRPC).

       On December 16, 2013, this Court designated the Honorable Judith C. Ensor (“the

hearing judge”) of the Circuit Court for Baltimore County to hear this attorney discipline
proceeding. On February 25 and 26, 2014, the hearing judge conducted a hearing. On

April 17, 2014, the hearing judge filed in this Court an opinion including findings of fact

and conclusions of law, concluding that Basinger had not violated MLRPC 1.4(b),

1.16(a)(3), or 8.4(d).

       On January 13, 2015, we heard oral argument. For the below reasons, we reprimand

Basinger for violating MLRPC 8.4(d).

                                    BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On June 6, 1983, this Court admitted Basinger to the Bar of Maryland. Since

approximately 2005, Basinger has been a solo practitioner. Keys worked as a legal

secretary for Basinger off and on for several years, but was no longer doing so in 2012.

Thus, at the time of his alleged misconduct, Basinger was Keys’s brother-in-law, her

former employer, and her lawyer.

       On February 18, 2012, Keys’s grandson died in motor vehicle accident. On that

date, Keys telephoned her sister (Basinger’s wife) and informed her of Keys’s grandson’s

death. Basinger got on the telephone and offered legal assistance. Keys responded in the

affirmative.   Thus, on that date, Basinger and Keys entered into an attorney-client

relationship. During the following weeks, Basinger mailed letters to third parties on Keys’s

behalf and investigated the circumstances of Keys’s grandson’s death.

       On March 8, 2012, an insurance company received from Keys a letter in which Keys

denied that she had retained Basinger. On March 9, 2012, Basinger learned of Keys’s

letter. On March 12, 2012, Basinger mailed to Keys two letters, both of which were on his


                                           -2-
firm’s letterhead. As of that date, Keys was either Basinger’s client or his recently

terminated former client; Basinger testified that he “quit” through his first letter.

       In his first letter, Basinger described what he had done on Keys’s behalf; called

Keys “A TRUE C[**]T” who had “finally f[***]ed up one time too many”; accused Keys

of being dishonest; and stated that, if he ever saw her again, “it [would] be too soon.” In

his second letter, Basinger shared what he had learned while investigating the

circumstances of Keys’s grandson’s death; suggested that Keys perhaps was responsible

for her grandson’s death; called Keys “a reprehensible human being” with “worthless

progeny”; accused Keys of being lazy and dishonest; and wished Keys “only the worst

from here on out.”1 On March 16, 2012, Basinger mailed to Keys a third letter, in which

he accused Keys of “trying to weasel [her] way out of paying the full amount of [a funeral

chapel]’s bill[,]” for her grandson’s viewing and funeral.2

       The hearing judge stated: “It is abundantly clear that [] Basinger wrote the letters to

his sister-in-law and that, in her estimation, [Keys] received the letters from her sister’s

husband, not her attorney.” There was no indication that Basinger’s statements negatively

impacted Keys’s perception of the legal profession. At the hearing, Basinger denied that

his conduct was wrongful.




       1
         The record contains Basinger’s second letter, in which he also accused Keys of
having a “pathetic and dysfunctional world.”
       2
         At the hearing, Basinger testified that he was instrumental in directing Keys and
her daughter to the funeral chapel. In a letter that was dated February 28, 2012 and
addressed to the funeral chapel’s director, Basinger “guarantee[d] full payment of [the
funeral chapel’s] reasonable bill.”

                                             -3-
                               STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact, and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 16-759(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. McDowell, 439 Md. 26, 35, 93 A.3d 711, 716 (2014) (“[T]his Court

reviews for clear error a hearing judge’s findings of fact[.]”) (Citations omitted)); Md. R.

16-759(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s

conclusions of law.”). This Court determines whether clear and convincing evidence

establishes that a lawyer violated the MLRPC. See Md. R. 16-757(b) (“The [Commission]

has the burden of proving the averments of the petition [for disciplinary or remedial action]

by clear and convincing evidence.”).

                                       DISCUSSION

                                   (A) Findings of Fact

       Basinger does not except to any of the hearing judge’s findings of fact. The

Commission does not except to any of the hearing judge’s findings of fact, and asserts that

Basinger mailed the three letters to Keys “within the constraints of an attorney-client

relationship.”

       We agree. The hearing judge found that, as of March 12, 2012 (on which Basinger

mailed his first two letters), Keys was either Basinger’s client or his recently terminated

former client. Significantly, nowhere in Basinger’s response to the Commission’s filing,

and at no time at oral argument, did Basinger or his counsel dispute that Basinger mailed


                                            -4-
the three letters at least partially in his capacity as Keys’s lawyer. Basinger’s first letter

includes detailed information about what Basinger had done on Keys’s behalf in his

capacity as her lawyer, and, like his other two letters, is headed: “Re: Estate of [Keys’s

grandson], a minor[.]” From beginning to end, Basinger’s first letter reads:

                                    Re: Estate of [Keys’s grandson], a minor

       Dear Rosina [Keys]:

               I’ve just finished a lengthy conversation with a PIP adjuster at [an
       insurance company] who tried to create a three-way conversation with you,
       but you refused. However, she did fax a copy of the letter you faxed to her
       earlier to me. I told you at 7:00 p.m. on Saturday evening when you called
       [my wife] and I begging for money to bury [your grandson] that I would
       handle this matter for you. I also interceded with [the director] at [a f]uneral
       [c]hapel and she knocked off more than $900 of the bill for his funeral. I
       also stood ready to write you a check for the full amount of [your grandson]’s
       funeral. I told you that I would and you assured me that you approved of my
       investigating how this accident took place.

               [A] retired Baltimore City detective, who has worked for me now for
       more than eight years, was able to get all the information from the Crash
       Team, the specially assigned Auto Fatality Unit of the Baltimore County
       Police, to give him everything he needed to make decisions about this case.
       When I talked to you earlier today on March 9, 2012, the only thing you told
       me was that you challenged whether I had gotten any reduction of [the
       funeral chapel’s] bill. I also told you that [a different insurance company]
       has a larger policy and would probably be able to cover all of the outstanding
       bill and reduce a substantial amount of the $5000 of borrowed money to pay
       for [your grandson]’s funeral.

               You told . . . a[n insurance company’s] corporate attorney[] that you
       had not asked me, directed me, contracted me or approved my efforts on your
       behalf. While I can understand the intense emotional stress that you’re
       under, a lie is a lie. For you to spit on the kindness I showed to you by trying
       to sort out the details of this accident and my willingness to come to your
       financial aid is reprehensible.

              You made a statement to another attorney that I had misrepresented
       my relationship with you as attorney/client. You and I had discussed on more


                                            -5-
       than one occasion that [your daughter] was in a halfway house and would not
       be capable of managing this matter. The other option, your former son-in-
       law, you did not think was a good idea either. And then you tell [the attorney]
       that you had never talked to me. That is called defamation of character, and,
       if true, could get me disbarred and at least sanctioned and/or suspended. And
       your motivation? My kindness? My tolerance of your absolute evil behavior
       over all of these years?

               In closing, YOU ARE A TRUE C[**]T! If I ever see you again, it
       will be too soon. I trust, once the full extent of all that I have to show [my
       wife] is revealed, that she and your two nieces will feel the same way. You
       finally f[***]ed up one time too many!

                                   Yours truly,

                                   [signature]

                                   C. Stephen Basinger

       Perhaps even more importantly, as the hearing judge noted, Basinger testified that

he “quit” representing Keys through his first letter. Thus, Basinger’s purpose in mailing

the first letter was to formally acknowledge the representation’s termination.

                                 (B) Conclusions of Law

       Basinger does not except to any of the hearing judge’s conclusions of law.3 The

Commission excepts to the hearing judge’s conclusion that Basinger did not violate

MLRPC 8.4(d) in mailing the letters to Keys.4 For the below reasons, we sustain the


       3
         In his response to the Commission’s filing, Basinger contended that this Court
would violate the Free Speech Clause of the First Amendment to the United States
Constitution by sanctioning him for his statements. At oral argument, Basinger’s counsel
withdrew that contention in light of Attorney Grievance Comm’n v. Frost, 437 Md. 245,
262, 85 A.3d 264, 273 (2014) (“Respondent’s statements are not entitled to protection
under the First Amendment.”).
       4
         The Commission also excepts to the hearing judge’s conclusion that Basinger did
not violate MLRPC 8.4(d) in allegedly continuing to act on Keys’s behalf after the


                                            -6-
Commission’s exception.

    MLRPC 8.4(d) (Conduct that is Prejudicial to the Administration of Justice)

       “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct negatively impacts the public’s

perception of the legal profession.” McDowell, 439 Md. at 39, 93 A.3d at 719 (citation,

ellipses, and internal quotation marks omitted). In other words, a lawyer violates MLRPC

8.4(d) where the lawyer’s conduct “tends to bring the legal profession into disrepute.”

Attorney Grievance Comm’n v. Reno, 436 Md. 504, 511, 83 A.3d 781, 785 (2014) (citation

and internal quotation marks omitted).

       For example, in Attorney Grievance Comm’n v. Alison, 317 Md. 523, 540, 531, 565
A.2d 660, 668, 663-664 (1989), this Court held that a lawyer violated MLRPC 8.4(d) by,

among other things, telling an employee of a clerk’s office “you have to take the f[***]ing

papers”; referring to opposing counsel as a “son of a b[****]” and an “a[******]”; and

saying “f[***] you” to the employee’s supervisor.           This Court acknowledged that

“[a]ttorneys are not prohibited from using profane or vulgar language at all times and under

all circumstances”; nonetheless, this Court explained that “[i]t is not difficult to visualize

the damage to the court system and to the reputation of the legal profession that would

result if attorneys were free to conduct their daily business with court clerks in the manner




representation’s termination. The Commission, however, does not except to the hearing
judge’s conclusion that Basinger did not violate MLRPC 1.16(a)(3) (Terminating
Representation); thus, we do not address the matter.

                                            -7-
employed by” the lawyer. Id. at 538, 565 A.2d at 667 (citation omitted).

       Here, clear and convincing evidence persuades us to reverse the hearing judge’s

conclusion that Basinger did not violate MLRPC 8.4(d) by mailing to Keys letters in which

he called Keys “A TRUE C[**]T” who had “finally f[***]ed up one time too many”; called

Keys “a reprehensible human being” with “worthless progeny” and a “pathetic and

dysfunctional world”; accused Keys of being lazy and dishonest, engaging in “defamation”

and “absolute evil behavior[,]” and “trying to weasel [her] way out of paying the full

amount of [a funeral chapel]’s bill”; suggested that Keys perhaps was responsible for her

grandson’s death; stated that, if he ever saw her again, “it [would] be too soon”; and wished

Keys “only the worst from here on out.” Five circumstances are critical to our conclusion.

       First, Basinger’s statements were neither inartful slips of the tongue nor spoken in

the heat of an oral altercation. Basinger caused his statements to be put into writing in

letters that he signed and mailed to Keys. Basinger had an opportunity to amend his choice

of words at any time before he mailed the letters to Keys.5 Basinger’s failure to take

advantage of that opportunity establishes that his statements were deliberate, not

inadvertent.

       Second, as discussed above, Basinger’s statements were made at least partially in

his capacity as Keys’s lawyer. All three of Basinger’s letters are on his firm’s letterhead

and are headed: “Re: Estate of [Keys’s grandson], a minor[.]” Basinger’s purpose in

mailing the first letter was to formally acknowledge the representation’s termination.


       5
       In fact, the hearing judge found that Basinger dictated his first two letters three days
before mailing them to Keys.

                                             -8-
Basinger’s first letter includes detailed information about what Basinger had done on

Keys’s behalf. Basinger’s second letter includes information that he had learned while

investigating the circumstances of Keys’s grandson’s death. Basinger’s third letter pertains

to the payment of the funeral chapel’s bill.

       Third, Basinger’s statements were insults aimed at the letters’ recipient (his client,

Keys) rather than a third party. For example, Basinger did not make statements along the

lines of “The judge was foolish to rule in the other party’s favor” or “Opposing counsel has

been rude throughout these proceedings.”

       Fourth, Basinger’s statements were not limited to an isolated incident; Basinger

engaged in a pattern of numerous insults that spanned three letters. In his first letter,

Basinger called Keys “A TRUE C[**]T” who had “finally f[***]ed up one time too many”;

accused Keys of being dishonest; and stated that, if he ever saw her again, “it [would] be

too soon.” In his second letter, Basinger suggested that Keys perhaps was responsible for

her grandson’s death; called Keys “a reprehensible human being” with “worthless

progeny” and a “pathetic and dysfunctional world”; accused Keys of being lazy and

dishonest; and wished Keys “only the worst from here on out.” In his third letter, Basinger

accused Keys of “trying to weasel [her] way out of paying the full amount of [the funeral

chapel]’s bill.”

       Finally, Basinger chose the word “c[**]t” to refer to Keys. Merriam-Webster

defines “c[**]t” as a “usually disparaging [and] obscene” term for a “woman.” C[**]t,

Merriam-Webster, http://www.merriam-webster.com/dictionary/c[**]t. In turn, Merriam-

Webster defines “obscene” as “very offensive in usually a shocking way.” Obscene,


                                               -9-
Merriam-Webster, http://www.merriam-webster.com/dictionary/obscene. In other words,

“c[**]t” is a shockingly offensive insult for a woman, and thus connotes sexism, misogyny,

and degradation of women. Cf. Passananti v. Cook Cnty., 689 F.3d 655, 665 (7th Cir.

2012) (“A raft of case law . . . establishes that the use of sexually degrading, gender-specific

epithets, such as . . . ‘c[**]t,’ . . . has been consistently held to constitute harassment based

upon sex.” (Citations and internal quotation marks omitted) (first ellipses in original)).

       In short, (1) at least partially in his capacity as Keys’s lawyer, (2) Basinger put into

letters (3) numerous insults, (4) including the obscene, sexist word “c[**]t,” (5) that were

aimed at the letters’ recipient (his client, Keys). Together, these five circumstances clearly

and convincingly establish that Basinger’s conduct “tends to bring the legal profession into

disrepute[,]” and thus were prejudicial to the administration of justice. Reno, 436 Md. at

511, 83 A.3d at 785 (citation and internal quotation marks omitted). “It is not difficult to

visualize the damage . . . to the reputation of the legal profession that would result if

attorneys were free to” communicate with their clients in the egregiously unprofessional

manner that Basinger employed. Alison, 317 Md. at 538, 565 A.2d at 667. Basinger’s

conduct would not be tolerated from one’s coworker, much less one’s lawyer. Cf. Burns

v. McGregor Elec. Indus., Inc., 989 F.2d 959, 966 (8th Cir. 1993) (“[F]or a co-employee

to refer to a woman employee as a . . . ‘c[**]t’ in the work place is indefensible.”).

       We emphasize that our conclusion is based on this attorney discipline proceeding’s

particular circumstances. We do not hold that a lawyer violates MLRPC 8.4(d) by slighting

a client in any way or by using obscenities at any time. See Alison, 317 Md. at 538, 565
A.2d at 667 (“Attorneys are not prohibited from using profane or vulgar language at all


                                             - 10 -
times and under all circumstances.” (Citation omitted)). We simply recognize that

Basinger’s egregiously unprofessional manner of communicating with Keys grossly

exceeded an appropriate expression of grievances with Keys, and thus tended to bring the

legal profession into disrepute.

       Basinger raises red herrings in contending that he did not violate MLRPC 8.4(d)

because: (1) his statements were “private” in the sense that they were “not known or

intended to be known publicly”; and (2) there was no indication that Basinger’s statements

negatively impacted Keys’s perception of the legal profession.6 Both of Basinger’s

contentions are foreclosed by this Court’s holding in Attorney Grievance Comm’n v.

Saridakis, 402 Md. 413, 431-32, 430, 936 A.2d 886, 897, 896 (2007), in which, writing for

this Court, the Honorable Glenn T. Harrell, Jr. concluded that a lawyer violated MLPRC

8.4(d) by negatively impacting the public’s perception of the legal profession by violating

MLRPC 1.8(c) (Conflict of Interest: Current Clients: Preparing Instrument Giving Lawyer

Any Substantial Gift); in turn, the lawyer violated MLRPC 1.8(c) because “[a] reasonable

member of the public could well look askance at [the] arrangement [that the lawyer made]

and suspect that collusion could have taken place.” (Footnote and emphasis omitted). As


       6
        Keys’s testimony seemingly undermines the hearing judge’s finding. Specifically,
Keys testified that she “didn’t care about [Basinger’s first letter’s] first page[,]” in which
Basinger accused Keys of engaging in dishonesty, “defamation[,]” and “absolute evil
behavior[.]” (Emphasis added). Keys added that the first page “didn’t bother [her] at all”
because “that’s just [Basinger], that’s just how he is.” By contrast, Keys was “bothered”
by “the second page[,]” in which Basinger called Keys “A TRUE C[**]T[.]” (Emphasis
added). Keys added: “It angered [her] that anyone should . . . use that kind of language,
especially an attorney on his letterhead, that he signed . . . . No woman deserves to be
called that.” (Emphasis added). Additionally, it is undisputed that Basinger’s statements
prompted Keys to file a complaint against Basinger with the Commission.

                                            - 11 -
Judge Harrell aptly explained, “[f]or purposes of finding a violation of M[L]RPC 1.8(c), .

. . the objective perception by a member of the public, the protection of whom [the

MLRPC] are created and enforced, is the proper vantage point from which to consider

whether an actionable appearance of impropriety occurred.” Id. at 430 n.10, 936 A.2d at

896 n.10 (emphasis added) (citation omitted).

       Thus, in Saridakis, id. at 430 n.10, 430, 936 A.2d at 896 n.10, 896, in determining

whether the lawyer’s conduct violated MLRPC 1.8(c), this Court applied the “objective”

standard of whether “[a] reasonable member of the public could well look askance at such

an arrangement and suspect that collusion could have taken place[,]” not the subjective

standard of whether the lawyer’s conduct actually impacted the public and/or a particular

person (e.g., a complainant) who is involved with the attorney discipline proceeding. Such

a standard is equally applicable in determining whether a lawyer’s conduct violates

MLRPC 8.4(d) by engaging in conduct that negatively impacts the public’s perception of

the legal profession.

       As Judge Harrell pointed out in Saridakis, id. at 430 n.10, 936 A.2d at 896 n.10, this

objective standard promotes our purpose to protect the public and the public’s confidence

in the legal profession. Indeed, departing from Saridakis would shift this Court’s focus

from a lawyer’s conduct to: (1) other people’s subjective perceptions of the lawyer’s

conduct; and (2) whether other people knew of the lawyer’s conduct. Such a framework

would lead to the absurd result that whether a lawyer violated MLRPC 8.4(d) would depend

on: (1) how sensitive other people are; and (2) how much the lawyer’s conduct was

publicized. For example, a lawyer could violate MLRPC 8.4(d) by making certain


                                           - 12 -
statements to an extremely sensitive client, yet the lawyer would not violate MLPRC 8.4(d)

by making the exact same statements to an extremely thick-skinned client. As another

example, a lawyer could violate MLRPC 8.4(d) by making certain statements to a client if

the client publicized the lawyer’s statements; yet, the lawyer would not violate MLRPC

8.4(d) by making the exact same statements to the client if the client refrained from telling

anyone else about the lawyer’s statements.7

       The objective standard that this Court articulated in Saridakis is strengthened even

further by the circumstance that, as in Saridakis, in countless other attorney discipline

proceedings, this Court has held that lawyers violated MLRPC 8.4(d) by engaging in

conduct that negatively impacted the public’s perception of the legal profession, even

though this Court did not mention, let alone consider, whether the lawyers’ conduct

actually negatively impacted the perception of the legal profession of the public and/or

particular people who were involved with the attorney discipline proceedings. See, e.g.,

Attorney Grievance Comm’n v. O’Leary, 433 Md. 2, 40, 69 A.3d 1121, 1143-44 (2013);

Attorney Grievance Comm’n v. Heung Sik Park, 427 Md. 180, 194, 46 A.3d 1153, 1161

(2012); Attorney Grievance Comm’n v. Butler, 395 Md. 1, 15, 909 A.2d 226, 234 (2006);




       7
        Ultimately, it does not matter whether the lawyer’s conduct was publicized before
this Court considers the attorney discipline proceeding. By issuing an opinion that will
become available to anyone with an internet connection, this Court will effectively inform
the public of the lawyer’s conduct. It would be ironic if we issued a publicly available
opinion in which we recited the lawyer’s conduct, then concluded that the lawyer’s conduct
could not have negatively impacted the public’s perception of the legal profession because
the public did not actually know of the lawyer’s conduct.

                                           - 13 -
Attorney Grievance Comm’n v. Kapoor, 391 Md. 505, 532, 894 A.2d 502, 518 (2006);

Attorney Grievance Comm’n v. White, 354 Md. 346, 363-64, 731 A.2d 447, 457 (1999).

       Indeed, on the other side of the coin, in Attorney Grievance Comm’n v. Rand, 411
Md. 83, 95-96, 981 A.2d 1234, 1242 (2009), this Court held that a lawyer did not violate

MLRPC 8.4(d), but did not even mention, let alone consider, whether the lawyer’s conduct

actually negatively impacted the perception of the legal profession of the public and/or a

particular person who was involved with the attorney discipline proceeding. Thus, we are

unpersuaded by Basinger’s reliance on Rand, as well as his conjecture that, in Rand, there

was no indication that the lawyer’s conduct had gained “public notoriety[.]”

       As he does with Rand, Basinger misinterprets Attorney Grievance Comm’n v. Link,

380 Md. 405, 429, 408-13, 844 A.2d 1197, 1211-12, 1199-1202 (2004), in which this Court

held that a lawyer did not violate MLRPC 8.4(d) by yelling at an employee of the Motor

Vehicle Administration, and concluded that a lawyer violates MLRPC 8.4(d) through

“purely private conduct” only if the conduct “is criminal or so egregious as to make the

harm, or potential harm, flowing from it patent[.]” Basinger is mistaken in apparently

assuming that, in Link, by “private,” this Court meant “not known or intended to be known

publicly.” Five circumstances establish that, in Link, by “private,” this Court meant

“unrelated to the practice of law.”

       First, in Link, id. at 428, 844 A.2d at 1211, this Court explained that the lawyer’s

conduct was “private” because, “[a]lthough [the lawyer] was representing a client at the

time of the incident, that fact was not readily apparent or sought to be emphasized. Indeed,

the [lawyer] resisted informing the [employee] that he was a lawyer.”


                                           - 14 -
       Second, in Link, id. at 428, 427, 844 A.2d at 1211, 1210, in distinguishing Attorney

Grievance Comm’n v. Childress, 360 Md. 373, 385-86, 758 A.2d 117, 123 (2000), this

Court acknowledged that, in Childress, the lawyer engaged in “purely private” conduct—

i.e., conduct that was “outside his . . . role as a lawyer[.]”

       Third, in Link, 380 Md. at 421, 844 A.2d at 1207, this Court distinguished multiple

cases, including Alison, 317 Md. 523, 565 A.2d 660, on the ground that, in those cases,

“the offending conduct occurred during the actual litigation process or while interviewing

clients or others in connection with litigation or potential litigation.”

       Fourth, on a related note, under Basinger’s interpretation of Link, Link and Alison

would be irreconcilable with each other. In Alison, 317 Md. at 540, 531, 565 A.2d at 668,

663-64, this Court held that a lawyer violated MLRPC 8.4(d) by, among other things,

telling an employee of a clerk’s office “you have to take the f[***]ing papers.” As Basinger

points out, the lawyer did so “in the presence of” multiple employees of the clerk’s office,

id. at 531, 565 A.2d at 663; thus, the lawyer’s conduct was not “private” in the sense of

“not known or intended to be known publicly.” In Link, 380 Md. at 429, 408-13, 844 A.2d

at 1212, 1199-1202, this Court held that a lawyer did not violate MLRPC 8.4(d) by yelling

at an employee of the Motor Vehicle Administration. Obviously, every office of the Motor

Vehicle Administration contains several customers at nearly every office hour, and it is

extremely dubious that none of those customers heard the lawyer’s yelling. Indeed, the

lawyer testified that the employee “was incredibly ‘rude’ to three customers who were in

line before” him, thus indicating other customers could hear any conversations with the

employee. Id. at 412, 844 A.2d at 1201. Accordingly, the lawyer’s conduct in Link, like


                                             - 15 -
the lawyer’s conduct in Alison, was not “private” in the sense of “not known or intended

to be known publicly.”

       Fifth, in Attorney Grievance Comm’n v. Hall, 408 Md. 306, 330-31, 969 A.2d 953,

967 (2009), writing for this Court, Chief Judge Robert M. Bell—who also authored this

Court’s opinion in Link—explained that, in Link, 380 Md. at 429, 844 A.2d at 1211-12,

“we concluded that conduct, in the private world of attorneys, unrelated to actual litigation

situations, is only prejudicial to the administration of justice when such purely private

conduct is criminal or so egregious as to make the harm, or potential harm, flowing from

it patent[.]”

       Thus, in Link, by “private,” this Court meant “unrelated to the practice of law.”

Accordingly, Link is not dispositive where (as here) a lawyer engages in conduct that is

related to the practice of law.

       In sum, applying the objective standard that this Court articulated in Saridakis, we

conclude that Basinger’s conduct—in his capacity as Keys’s lawyer, putting into letters

numerous insults (including the obscene, sexist word “c[**]t”) that were aimed at the

letters’ recipient (his client, Keys)—would negatively impact “[a] reasonable member of

the public[’s]” perception of the legal profession. Thus, Basinger violated MLRPC 8.4(d).

                                        (C) Sanction

       In the event this Court sustains the exception, the Commission recommends that we

reprimand Basinger. Basinger, of course, does not recommend a sanction.

       In McDowell, 439 Md. at 45-46, 93 A.3d at 722-23, this Court stated:

                This Court sanctions a lawyer not to punish the lawyer, but instead to


                                            - 16 -
       protect the public and the public’s confidence in the legal profession. This
       Court protects the public by: (1) deterring other lawyers from engaging in
       similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
       to continue to practice law.

              In determining an appropriate sanction for a lawyer’s misconduct, this
       Court considers: (a) the duty violated; (b) the lawyer’s mental state; (c) the
       potential or actual injury caused by the lawyer’s misconduct; and (d) the
       existence of aggravating or mitigating factors.

               Aggravating factors include: (a) prior attorney discipline; (b) a
       dishonest or selfish motive; (c) a pattern of misconduct; (d) multiple
       violations of the MLRPC; (e) bad faith obstruction of the attorney discipline
       proceeding by intentionally failing to comply with the Maryland Rules or
       orders of this Court; (f) submission of false evidence, false statements, or
       other deceptive practices during the attorney discipline proceeding; (g)
       refusal to acknowledge the wrongful nature of the misconduct; (h)
       vulnerability of the victim; (i) substantial experience in the practice of law;
       (j) indifference to making restitution; and (k) illegal conduct, including that
       involving the use of controlled substances.

              Mitigating factors include: (a) the absence of prior attorney discipline;
       (b) absence of a dishonest or selfish motive; (c) personal or emotional
       problems; (d) timely good faith efforts to make restitution or to rectify
       consequences of the misconduct; (e) full and free disclosure to the
       Commission or a cooperative attitude toward the attorney discipline
       proceeding; (f) inexperience in the practice of law; (g) character or
       reputation; (h) physical disability; (i) a mental disability or chemical
       dependency including alcoholism or drug abuse where: (1) there is medical
       evidence that the lawyer is affected by a chemical dependency or mental
       disability; (2) the chemical dependency or mental disability caused the
       misconduct; (3) the lawyer’s recovery from the chemical dependency or
       mental disability is demonstrated by a meaningful and sustained period of
       successful rehabilitation; and (4) the recovery arrested the misconduct and
       recurrence of the misconduct is unlikely; (j) delay in the attorney discipline
       proceeding; (k) the imposition of other penalties or sanctions; (l) remorse;
       and (m) remoteness of prior violations of the MLRPC.

(Brackets, citations, footnote, and internal quotation marks omitted).

       Here, as to the duty violated and Basinger’s mental state, Basinger violated MLRPC

8.4(d) by intentionally mailing to Keys letters in which he called her, among other things,


                                            - 17 -
“A TRUE C[**]T[.]” As to the potential or actual injury that Basinger’s misconduct

caused, Basinger’s misconduct was so egregiously unprofessional and demeaning to Keys

that, viewed objectively, it would negatively impact the public’s perception of the legal

profession.

       We note three aggravating factors: (1) a pattern of misconduct, as Basinger engaged

in a pattern of numerous insults that spanned three letters; (2) refusal to acknowledge the

wrongful nature of the misconduct; and (3) substantial experience in the practice of law, as

Basinger has been a member of the Bar of Maryland for more than thirty years. We note

one mitigating factor: the absence of prior attorney discipline.

       We agree with the Commission that the appropriate sanction for Basinger’s

misconduct is a reprimand, which should suffice to deter other lawyers from

communicating with their clients in the egregiously unprofessional manner that Basinger

employed.

       For the above reasons, we reprimand Basinger.


                                   IT IS SO ORDERED; RESPONDENT SHALL PAY
                                   ALL COSTS AS TAXED BY THE CLERK OF
                                   THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND
                                   RULE 16-761(b), FOR WHICH SUM JUDGMENT
                                   IS ENTERED IN FAVOR OF THE ATTORNEY
                                   GRIEVANCE COMMISSION AGAINST CARL
                                   STEPHEN BASINGER.




                                           - 18 -